Citation Nr: 1754827	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness based on Persian Gulf War service.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness based on Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to May 1985 and from February 2003 to September 2003.  He also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   November 2013, May 2015, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to rendering a decision on the issues of service connection for sleep apnea and headaches, to include as due to undiagnosed illness based on the Veteran's Persian Gulf War service.  

The Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Veteran has been diagnosed with known disabilities, obstructive sleep apnea and tension headaches.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317 (2017).  In addition, a May 2015 VA examiner determined the Veteran had a disability pattern of headaches that was a chronic multi-symptom illness with a partially explained etiology, to include tension.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2017).  However, the Board must still determine if the Veteran's claimed headaches are otherwise related to service.  

In this regard, the Board notes that the May 2015 VA examiner provided an opinion only as to the narrow question of whether the Veteran's headaches are related to the environmental hazards the Veteran was exposed to in the Persian Gulf.  No other direct service connection etiology opinion was provided.  Given that the record is still devoid of a comprehensive etiology opinion as to whether the headaches are related to service, the Board finds that a new opinion is needed.  

Moreover, the examiner stated that the headaches can have multiple causes to include sleep impairment.  As noted, the Veteran is seeking service connection for sleep apnea.  Therefore, given the examiner's statement, there may be a possibility that his headaches are related to the claimed sleep apnea.  As such, the Board finds the issues are inextricably intertwined and an opinion regarding the relationship, if any, of sleep apnea and headaches is needed.

The Veteran has not been afforded a VA examination to determine whether his obstructive sleep apnea is directly related to his period of military service.  38 U.S.C. § 5103A; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the Veteran was afforded a VA examination in connection with his claim for headaches; however, the examiner only opined that tension headaches were  not likely related to an environmental exposure in the Persian Gulf.  The examiner did not provide an opinion as to whether tension headaches are directly related to an incident other than environmental exposure during his period of military service.   As such, an addendum opinion is necessary.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Schedule the Veteran for the appropriate VA examination in connection with the issue of sleep apnea.  The electronic record must be available for review by the examiner.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's obstructive sleep apnea is related to the Veteran's active military service?  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

2.  An addendum opinion must be sought from the VA examiner who rendered the May 2015 VA opinion on headaches.  If the examiner is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the May 2015 VA opinion.  The Veteran's electronic claim file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  After a review of the entire evidence of record, the examiner must render an opinion as to: (1) whether it is at least as likely as not (a 50% or higher degree of probability) that any degree of the Veteran's current tension headaches are related to his active military service; (2) whether it is at least as likely as not (a 50% or higher degree of probability) that any degree of the Veteran's current tension headaches are caused by or aggravated by sleep apnea.  

In answering this question, the examiner must address the Veteran's reports that his headaches began in 2003 while deployed to Saudi Arabia and continue to the present and are manifested as frontal and throbbing eye pain, occurring two to three times weekly and lasting less than one day.  The examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B , 7112 (2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




